Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000760
                                                        04-APR-2013
                                                        09:32 AM


                           SCWC-11-0000760

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         MICHAEL ROBLES, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000760; CR. NO. 10-1-1469)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Michael Robles’s

application for writ of certiorari filed on February 24, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, April 4, 2013.

William H. Jameson, Jr.,       /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack